Citation Nr: 0621405	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  05-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as a former prisoner of war (POW) 
for VA purposes.


WITNESSES AT HEARING ON APPEAL

The veteran, his nephew, and an interpreter 


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran had recognized guerilla service and regular 
Philippine Army service from October 1944 to February 1946.  
This case comes to the Board of Veterans' Appeals (Board) 
from an August 2004 RO decision.  


FINDING OF FACT

Status as a former POW has not been officially verified by a 
United States service department, and the preponderance of 
the other evidence of record is against a conclusion that the 
veteran's service included status as a POW.


CONCLUSION OF LAW

The veteran does not meet the legal criteria for recognition 
as a former POW for VA purposes.  38 U.S.C.A. §§ 101, 1112, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.9, 3.40, 
3.41, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In a May 2004 letter (sent prior to the initial adjudication 
of the claim), VA informed the veteran that in order to 
substantiate his claim for POW status for VA purposes, he 
should submit Philippine Red Cross records, Guarantor's 
receipt for a released POW, Japanese Parole Certificate for a 
released POW, and/or War Claims Commission records.  The 
veteran was also asked to complete the POW questionnaire 
accompanying the May 2004 letter for the purpose of obtaining 
additional information.  VA informed him it had a duty to 
obtain any records held by any federal agency.  It also 
informed him that it would make reasonable efforts to help 
him get evidence to support his claim such as medical records 
and employment records.  The May 2004 letter stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any evidence in his possession that pertained to the 
claim.

As detailed below, service-related records are in the file, 
as is the transcript of a February 2006 Board hearing before 
the undersigned acting veterans law judge.  The veteran has 
not indicated that there are any outstanding records 
pertaining to his claim.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Therefore, the veteran will not be prejudiced by the 
Board's adjudication of his claim.  

II.  Analysis

The veteran essentially contends that he was captured by 
Japanese forces on May 11, 1942 and held as a POW until his 
escape on May 22, 1942 (a period over two years before the 
commencement of his verified guerilla service and regular 
Philippine Army service).  He has stated that during his 
capture he was brought to Camp Casisang in Malaybalay, 
Bukidnon.  He has testified that while being detained at Camp 
Casisang, he endured beatings by Japanese guards.  He has 
asserted that his comrades during his time in the camp were 
Pvt. Francisco Oriendo, Pvt. Severino Rebamontan, Pvt. 
Cayetano Lopido, Pvt. Sebastian Panis, Pvt. Severo Rustico, 
"and many others."  He could only recall an American 
soldier by the name of "Porlando."  (In other documents, 
the veteran named the American soldier as "Borlando.").   

The term "former prisoner of war" for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  If a veteran: (1) is a former POW and; (2) as such 
was interned or detained for not less than 30 days, certain 
presumptive diseases shall be service-connected if manifest 
to a degree of 10 percent or more at any time after discharge 
or release from active military, naval, or air service even 
though there is no record of such disease during service.  38 
U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  The veteran has 
not claimed service connection for any disabilities referred 
to in recent amendments to 38 U.S.C.A. § 1112(b), and 
therefore these changes have no application with respect to 
the issue being decided (whether he is a former POW).
  
With regard to Philippine service, service department 
certifications document various forms of service.  See 38 
C.F.R. §§ 3.40, 3.41.  In January 1991 and June 2004, VA 
requested the service department to verify the veteran's 
military service.  In September 1991 and June 2004, the 
service department verified that the veteran had recognized 
guerrilla service from October 1944 to March 1945 and regular 
Philippine Army service from March 1945 to February 1946.  
The service department further determined, however, that 
veteran was not in a POW status during the periods he was in 
the military.  

Generally, a service department determination as to an 
individual's service shall be binding upon VA unless a 
reasonable basis exists for questioning it.  See 38 C.F.R. § 
3.1(y); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. 
Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 
530 (1992).  However, VA is not required to follow the 
service department's findings that the veteran was not a POW.  
See Young, 4 Vet. App. 106; VAOPGCPREC 14-94.  VA may utilize 
other evidence to establish the conclusion of a Philippine 
veteran's period of service under 38 C.F.R. § 3.9(b).

Various statements and testimony provided by the veteran, in 
which he reported that he had POW status in 1942, were 
provided for the record more than 50 years after his service.  
The Board finds the probative value of this evidence 
submitted by the veteran, over fifty years after the alleged 
captivity and made in contemplation of the potential receipt 
of benefits, to be of little probative value.  

The Board acknowledges an October 2003 Certification from the 
Armed Forces of the Philippines, Office of the Adjutant 
General, and a Philippine Army Personnel Affidavit, dated in 
March 1947.  On both forms, POW status from May 11, 1942 to 
May 22, 1942 was reported.  Nevertheless, these 
determinations are not binding upon the Board or VA.  As 
such, the probative value of this positive evidence is simply 
overcome by the negative service department determination.

While the undersigned appreciated the veteran's testimony, 
the preponderance of the evidence simply does not outweigh 
the negative service department determination.  As the 
probative weight of the negative evidence exceeds that of the 
positive, the veteran's claim that he be recognized as a 
former POW prisoner of war for VA purposes must be denied.  
38 U.S.C.A. § 5107.  

ORDER

Entitlement to recognition as a former POW for VA purposes is 
denied.



____________________________________________
David A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


